              Case 3:18-cv-06025-RSL Document 140 Filed 03/23/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      ANIMAL LEGAL DEFENSE FUND,                          )
10                                                        )
                       Plaintiff,                         )   Case No. 3:18-cv-06025-RSL
11           v.                                           )
12                                                        )   PLAINTIFF’S MOTION TO FILE
      OLYMPIC GAME FARM, INC., ROBERT                     )   OVER-LENGTH BRIEF AND ORDER
13    BEEBE, JAMES BEEBE, and KENNETH                     )
      BEEBE,                                              )
14                                                        )
15                  Defendants.                           )
      ______________________________________              )
16
     I.     MOTION
17
18          Pursuant to Local Rule 7(f), Plaintiff Animal Legal Defense Fund (“ALDF”) respectfully
19   requests the Court’s permission to file a summary judgment motion that is thirty-four pages long,
20
     or ten pages over-length. ALDF intends to file its motion on or about March 25, 2021, and
21
     therefore respectfully requests the Court’s decision prior to that date.
22
23   II.    STATEMENT IN SUPPORT

24          This case alleges that Defendants have kept, mistreated, and neglected animals in
25
     violation of the Endangered Species Act and several state statutes. ALDF’s motion will seek
26
     partial summary judgment on Olympic Game Farm’s liability for violating the Endangered
27
28   Species Act as to numerous animals of multiple species (including several grizzly bears whose

29    MOTION TO FILE AN OVER-LENGTH BRIEF                             Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
      AND ORDER                                                      Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 1                                             (206) 860-2883
              Case 3:18-cv-06025-RSL Document 140 Filed 03/23/21 Page 2 of 3




     protected status Defendants dispute), as well as for maintaining a public nuisance (which also
 1
 2   implicates a dispute over the protected status of Olympic Game Farm’s wolves). While the facts

 3   material to these issues are not subject to reasonable dispute, they are voluminous and include
 4
     subjects that are technical and likely unfamiliar to the Court. The motion will also present issues
 5
     of law that are questions of first impression at least in the Ninth Circuit if not nationwide.
 6
 7           The undersigned attorney certifies that it is not practicable to effectively cover the

 8   material facts about each animal and address the issues of first impression in twenty-four pages.
 9
     The requested extra pages will enable ALDF to present clearer arguments and accounts of the
10
     facts to better narrow the issues for trial.
11
12   III.    CONCLUSION

13           For the foregoing reasons, ALDF respectfully requests the Court’s permission to file a
14   summary judgment motion that is thirty-four pages long.
15
             RESPECTFULLY SUBMITTED this 22nd day of March, 2021.
16
17                           Smith & Lowney, PLLC
18                           By: /s/Claire E. Tonry
                             Claire E. Tonry, WSBA No. 44497
19                           Attorneys for Plaintiff
20                           2317 E. John St.,
                             Seattle, WA 98112
21                           Tel: (206) 860-2124; Fax: (206) 860-4187
                             E-mail: claire@smithandlowney.com
22
23
24
25
26
27
28
29    MOTION TO FILE AN OVER-LENGTH BRIEF                             Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
      AND ORDER                                                      Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 2                                             (206) 860-2883
               Case 3:18-cv-06025-RSL Document 140 Filed 03/23/21 Page 3 of 3




 1
 2
 3
 4
 5
 6                                                ORDER
 7
              The Court, having considered Plaintiff Animal Legal Defense Fund’s Local Rule 7(f)
 8
 9   motion to file an over-length summary judgment motion, hereby GRANTS Plaintiff’s motion.

10   Plaintiff may file a summary judgment motion that is up to thirty-four pages, i.e. ten additional
11
     pages long. Consistent with Local Rule 7(f)(4) the brief in opposition will automatically be
12
     allowed an equal number of additional pages, and the reply brief shall not exceed seventeen
13
14   pages.

15            Dated this 23rd day of March, 2021.
16
17
                                                   HONORABLE ROBERT S. LASNIK
18                                                 UNITED STATES DISTRICT JUDGE
19
20
     Presented by:
21
     /s/Claire E. Tonry
22   Claire E. Tonry, WSBA No. 44497
     Attorneys for Plaintiff
23   2317 E. John St.,
24   Seattle, WA 98112
     Tel: (206) 860-2124; Fax: (206) 860-4187
25   E-mail: claire@smithandlowney.com
26
27
28
29    MOTION TO FILE AN OVER-LENGTH BRIEF                            Smith & Lowney, p.l.l.c.
                                                                      2317 East John Street
      AND ORDER                                                     Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 3                                            (206) 860-2883
